Citation Nr: 0809758	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-28 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred as a 
result of treatment at Southwest Florida Medical Center on 
February 4, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the Department of 
Veterans Affairs (VA) Medical Center in Bay Pines, Florida, 
which denied the veteran's claim of entitlement to payment or 
reimbursement for the cost of private medical expenses 
incurred at Southwest Florida Medical Center on February 4, 
2004.  The veteran subsequently appealed that decision.  In 
July 2005, the VA Fee Basis Services Section of the VAMC 
confirmed the previous denial of the veteran's claim for 
payment or reimbursement of medical expenses incurred at the 
private hospital on February 4, 2004.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2007.  A transcript 
of that hearing is of record.  

In July 2007, the Board remanded the case to the RO for 
further evidentiary development.  


FINDINGS OF FACT

1.  The veteran is service connected for traumatic arthritis, 
residuals of foot injury, and tinnitus.  

2.  The medical services he received in February 2004 were 
not authorized by VA.  

3.  The evidence establishes that the private medical care 
rendered on February 4, 2004, was not for a medical emergency 
of such a nature that delay would have been hazardous to the 
veteran's life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred in February 4, 2004 have not been met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1002, 17.1003 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In this case, VA provided the veteran VCAA notice by letter 
dated in August 2005.  Regardless, we observe that, while 
VA's duty to notify and assist has been significantly 
expanded under the VCAA, the United States Court of Appeals 
for Veterans Claims (Court) ruled in Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002), that the provisions of the VCAA 
are not applicable where the law, not the factual evidence, 
is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 
(2002), the Court held that the provisions of the VCAA are 
not applicable to statutes and regulations, which concern 
special provisions relating to VA benefits, and those 
statutes and regulations contain their own notice provisions.  


II.  Factual background.

The veteran is service-connected for traumatic arthritis, 
residuals of foot injury, and tinnitus.  

The veteran is seeking reimbursement for the costs of medical 
treatment received during an admission to Southwest Florida 
Regional Medical Center on February 4, 2002.  The records 
show that the veteran was seen at the emergency room on 
February 4, 2004 with complaints of epigastric pain that 
began 6 days ago.  The pain was described as mild in 
severity.  It was noted that she was treated with Zantac and 
Maalox without relief.  She reported nausea, but no vomiting 
or diarrhea; she stated that she felt better after eating.  
Abdominal examination showed epigastric tenderness without 
peritoneal signs; the remainder of the examination was 
otherwise normal.  Laboratory findings were unremarkable.  
The final diagnosis was "acute gastritis;" Prevacid was 
prescribed.  

Of record is a medical statement from a doctor at the VA 
Medical Clinic in Fort Meyers, dated February 16, 2005, 
indicating that he has looked after the veteran for several 
years.  The doctor reported that, on February 4, 2004, the 
veteran had abdominal pain and called into the clinic nurse 
for an appointment; he stated that he was booked and the 
evaluation walk-in clinic had no doctor available to see her 
that day.  The doctor stated that the veteran was advised to 
go to the emergency room if necessary; he noted that the 
veteran did go to the emergency room and was diagnosed with 
gastritis and prescribed medication.  

At her personal hearing in April 2007, the veteran indicated 
that she had been having pain for a couple of days.  The 
veteran indicated that, at first, she thought that it might 
have been gas, so she took some Tums but it didn't relieve 
the pain; she stated that she then took some Maalox, but that 
didn't work either.  The veteran indicated that she called 
the VA clinic to get an appointment, but the nurse told her 
that the earliest she could be seen was two days later; she 
told the nurse that she didn't know if she could wait that 
long.  The veteran indicated that she was hurting under the 
rib cage and she wasn't sure what was wrong; she stated that 
she went to the emergency room on the nurse's advice.  The 
representative argued that the veteran made contact and was 
advised by her doctor to the emergency room.  The veteran 
indicated that she was concerned for her life because she had 
steady pain in her chest and it was radiating up under her 
rib cage and in her back.  The veteran indicated that, upon 
arriving at Southwest Florida Medical Center, they took her 
vitals, did an x-ray, an electrocardiogram (EKG), and then 
gave her some medication.  The veteran indicated that all she 
knows is that she was having a lot of pain and wanted relief 
as quickly as possible.  

Received in August 2007 were VA progress notes, which show 
that the veteran was seen at the VA outpatient clinic on 
February 6, 2004 for a follow up evaluation of a recent 
episode of gastritis.  On examination, it was noted that the 
veteran had no distress or discomfort.  The chest was 
negative for retractions, and was clear to auscultation.  The 
assessment was status post gastritis.  


III.  Legal Analysis.

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
Southwest Florida Medical Center on February 4, 2004.  
Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. 
§ 17.54 (2007).  

In her notice of disagreement, the veteran asserted that she 
explained her symptoms on a telephone communication with a VA 
nurse.  According to the veteran, the nurse told her to go to 
the emergency room if necessary.  However, even if the 
veteran was told by the nurse to go to the emergency room, 
the veteran is not stating that the nurse authorized the 
veteran to seek treatment a non-VA hospital.  It is clear 
from her notice of disagreement that the veteran decided on 
her own to go to a non-VA hospital to seek care and 
treatment.  There is no evidence demonstrating that the 
veteran received prior authorization to go to a non-VA 
facility.  As such, the veteran's treatment at the non-VA 
facility was not authorized in advance.  Nevertheless, under 
38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (quoted below), 
the VA may reimburse veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service- connected disability; (2) For 
nonservice- connected disabilities associated with and held 
to be aggravating an adjudicated service- connected 
disability; (3) For any disability of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability (does not apply outside of the 
States, Territories, and possessions of the United States, 
the District of Columbia, and the Commonwealth of Puerto 
Rico); (4) For any illness, injury or dental condition in the 
case of a veteran who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is medically 
determined to be in need of hospital care or medical services 
for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and 

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  

See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); See Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  

In this case, the record demonstrates that the veteran is 
service-connected for traumatic arthritis, residuals of foot 
injury, and tinnitus.  She is not service-connected for any 
other disabilities.  

Upon review, the care required on February 4, 2004 at 
Southwest Florida Medical Center was not for any of her 
service-connected disabilities.  The medical records from 
Southwest Florida Medical Center and the statement from the 
veteran in her notice of disagreement shows that she sought 
emergency room treatment for epigastric pain with nausea 
which she had been experiencing for 6 days; the symptoms were 
described as mild.  Following a chest x-ray and EKG, she was 
diagnosed with acute gastritis and prescribed Prevacid.  Her 
acute gastritis is not service-connected.  There is also no 
indication in the record that the veteran has a total 
disability permanent in nature resulting from a service-
connected disability, nor is she participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in 
§ 17.48(j).  In short, the claim fails to meet the 
requirements of the first statutory requirement under 38 
C.F.R. § 17.120.  Therefore, payment cannot be authorized 
under 38 C.F.R. § 17.120(a-c).  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West Supp. 2007) and 
38 C.F.R. §§ 17.1000-1008 (2007).  Section 1725 was enacted 
as part of the Veterans Millennium Health Care and Benefits 
Act, Public Law 106- 177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2007).  

Upon review, the competent medical evidence demonstrates that 
the veteran's treatment at Southwest Florida Medical Center 
was not for emergency care or services.  The emergency 
department records from Southwest Florida Medical Center on 
February 4, 2004 specifically showed that the veteran 
received treatment for non urgent care and services.  None of 
the records from Southwest Florida Medical Center indicated 
that the veteran was receiving emergency care or services on 
February 4, 2004.  

The Board acknowledges the veteran's argument that the VA 
nurse told her to seek emergency treatment after the veteran 
described her symptoms over the phone.  The veteran appears 
to be arguing that she was given authorization to go to the 
emergency room.  However, in Smith v. Derwinski, 2 Vet. App. 
378 (1992), the United States Court of Appeals for Veterans 
Claims (Court) noted that emergency medical care received 
from a non-VA medical facility requires authorization 
pursuant to 38 C.F.R. § 17.54 (formerly codified at 38 C.F.R. 
§ 17.50d (1991)).  The veteran in that case had argued that 
his non-VA care was authorized because his VA treating 
physician had informed him that arrangements were made for 
him to be treated at non-VA medical facility.  The Court, in 
rejecting that contention, observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment which is contemplated in the VA 
regulation.  

In the instant case, as in Smith, it has not been contended 
that VA specifically agreed to pay the medical bills incurred 
at the private facility.  Moreover, as in the Smith case, 
specific formalities which must be followed under 38 C.F.R. 
§ 17.54 were not complied with here, as a result of which 
proper authorization from VA was not obtained.  Therefore, 
the nurse recommendation over the phone is not considered 
prior authorization to seek treatment at a private facility, 
nor does it constitute competent medical evidence to 
determine that the veteran received emergency services on 
February 4, 2004 at Southwest Florida Medical Center.  

To prevail on her claim, one of the things the veteran needs 
to show is that, at the time in question, her condition was 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  She 
has failed to establish this, however.  The facts as they are 
known, as obtained through emergency department notes from 
February 4, 2004 and the veteran's own statements in August 
2005, are as follows.  February 4, 2004 private medical 
records show that the veteran complained of epigastric pain 
that began 6 days ago; the veteran's symptoms were described 
as mild.  Apparently, she did not feel that this was an 
emergency that required immediate attention having waited six 
days to seek treatment.  

At her personal hearing, the veteran indicated that she was 
hurting so bad that she couldn't wait for an appointment at 
the VA; however, upon arriving at the emergency room, the 
severity of her symptoms was described as mild.  The physical 
findings mentioned above from the emergency department 
physical report are again noted, and there were no serious 
conditions reported.  Again, the report described her 
condition as non-urgent.  Moreover, nowhere is there evidence 
that the veteran reasonably expected that the absence of 
immediate attention would have placed her in serious 
jeopardy.  In fact, on several occasions, the veteran stated 
that she thought that the pain was caused by gas.  
Consequently, the Board finds that a prudent lay person would 
not have thought that a delay in seeking immediate medical 
attention would have been hazardous to her life or health.  
Since there was not a medical emergency, VA can not pay or 
reimburse for the services.  38 C.F.R. § 17.1002.  


ORDER

Reimbursement or payment of the cost of medical treatment 
provided at Southwest Florida Medical Center on February 4, 
2004 is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


